          Case 1:19-cr-00251-LM Document 21 Filed 02/05/20 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                             )
                                                     )
               v.                                    )       Criminal No: 19-cr-251-LM
                                                     )
JOHNATHON IRISH,                                     )
     defendant                                       )

             Objection to Defendant’s Motion in Limine to Exclude Photographs

       In 2013, FBI Agents seized firearms, including the Sig Sauer, Model 1911, .45 caliber pistol

that the defendant is charged with possessing here, from defendant Johnathon Irish. The

Government anticipates testimony from FBI Special Agent Christiana that the defendant signed a

stipulation acknowledging that those firearms belonged to him, and directing that they be released

to an individual named Roscoe Whitney. Because of his interactions with Stephanie Irish, the

defendant’s wife, Agent Christiana became familiar with her. In December of 2018, Agent

Christiana received a call from Stephanie Irish. During the call, Stephanie Irish inquired as to

whether her husband was allowed to possess firearms. After that conversation, Stephanie Irish

sent Agent Christiana a series of photographs by text, including images of the Sig Sauer, Model

1911, .45 caliber pistol previously seized from the defendant, and the defendant’s vehicle. The

Government anticipates that Agent Christiana will testify that he recognized the firearm as the one

previously seized from the defendant, and as the firearm that he released to Roscoe Whitney. He

will testify that he recognized the vehicle as one he had seen the defendant drive in the past. Agent

Christiana will also testify that because he knew that the defendant was legally prohibited from

possessing firearms, he directed that other agents investigate whether the defendant did, in fact,

possess firearms.

       Defendant moves to exclude the images Agent Christiana received, arguing that they cannot

be authenticated. Agent Christiana, however, will testify that the photographs are an accurate

depiction of the objects that they purport to show, including the firearm and the car, and that they
          Case 1:19-cr-00251-LM Document 21 Filed 02/05/20 Page 2 of 2


are what he received from Stephanie Irish on December 27, 2018. This is sufficient authentication.

Agent Christiana cannot testify about when the photographs were taken or who took the

photographs. Indeed, the Government anticipates that Agent Christiana will testify that when he

received the images, he did not know whether the defendant possessed the firearm. Rather, the

fact that the images showed a particular firearm that Agent Christiana was familiar with, coupled

with his knowledge that the defendant is prohibited from possessing firearms, led him to direct

other agents to determine whether the defendant did, in fact, possess firearms. At bottom, this is

what began the investigation.

       Because Agent Christiana can testify that the images are fair and accurate depictions of what

they purport to be, defendant’s motion in limine should be denied.



Date: February 5, 2020                       By:     /s/ Anna Krasinski
                                                     Anna Krasinski
                                                     Assistant U.S. Attorney
                                                     Bar No: (WV) 12762
                                                     53 Pleasant Street, 5th Floor
                                                     Concord, NH 03301
                                                     anna.krasinski@usdoj.gov
                                                     (603) 225-1552

                                             By:     /s/ Kasey Weiland
                                                     Kasey Weiland
                                                     Assistant U.S. Attorney
                                                     Bar No. 272495
                                                     53 Pleasant Street, 4th Floor
                                                     Concord, NH 03301
                                                     (603) 225-1552
                                                     kasey.weiland2@usdoj.gov




                                                 2
